Citation Nr: 1039229	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  10-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
interstitial lung disease for the period of August 29, 2000 to 
July 7, 2008, to include entitlement to a total disability rating 
based on individual unemployment (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. The rating decision granted the 
Veteran's claim for service connection with an evaluation of 30 
percent, effective August 29, 2000. 

In June 2009, the Veteran filed a notice of disagreement 
contesting the 30-percent rating. Based on newly available 
evidence, the RO determined in March 2010 that the Veteran's 
interstitial lung disease was 100-percent disabling effective 
July 8, 2008. Therefore, the rating period on appeal is from 
August 29, 2000 to July 7, 2008. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs RO. 
VA will notify the Veteran if further action is required.


REMAND

The Veteran through counsel responded to a July 2010 statement of 
the case by requesting a 100-percent rating or total disability 
rating for individual unemployability for the period from August 
29, 2000 to July 7, 2008. Further development is necessary before 
the Veteran's claim may be decided in order to preserve the 
Veteran's due process rights. See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159(b), 3.159(c) (2009); see 
also Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (finding 
that entitlement to a TDIU is "part and parcel" of a 
determination of an initial rating for a disability). 

In an August 2010 notice of disagreement, the Veteran raised the 
issue of entitlement to a TDIU. Generally, a new issue raised in 
a notice of disagreement would be referred to the agency of 
original jurisdiction for review. However, the Court of Appeals 
for Veterans Claims (Court) has determined that entitlement to a 
TDIU is "part and parcel" of a disability rating claim where 
the Veteran raises the issue of unemployability. Rice, 22 Vet. 
App. at 454-55. Therefore, the Board cannot decide the Veteran's 
claim for an increased initial rating for interstitial lung 
disease in excess of 30 percent for the period between August 29, 
2000 and July 7, 2008 before the Veteran has been notified of the 
requirements to meet entitlement for a TDIU and scheduled for a 
VA examination to determine whether he was unemployable 
specifically due to his service-connected interstitial lung 
disease for the period from August 29, 2000 to July 7, 2008.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The RO must request that the Veteran 
provide the names, addresses, and dates 
of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for a lung disability. 

a.	After securing the necessary 
authorization, the RO must attempt to 
obtain copies of any pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured. 

b.	If VA is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it must inform the Veteran 
of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.

2.	The RO must ask the Veteran to fill out 
and return to VA a current VA Form 21-
8940, Veteran's Application For Increased 
Compensation Based On Unemployability. 

3.	After the above has been completed, the 
RO will have an appropriate clinician 
review the claims files and provide an 
opinion, based on the objective evidence 
on file, on whether the Veteran was 
unemployable due to his service-connected 
interstitial lung disease during any or 
all of the period from August 29, 2000 
to July 7, 2008. 

a.	If the clinician determines that the 
Veteran was unemployable due to his 
service-connected interstitial lung 
disease for part of the period from 
August 29, 2000 to July 7, 2008, the 
clinician must specify the dates of 
each period of unemployability.

b.	The clinician must acknowledge 
receipt and review of the claims 
files in any report generated as a 
result of this remand. 

c.	In all conclusions, the opinion must 
identify and explain the medical 
basis or bases, with identification 
of the evidence of record. 

d.	If the clinician is unable to render 
an opinion without resort to 
speculation, this should be noted.

e.	 If the clinician determines that an 
examination is needed prior to 
rendering an opinion, an appropriate 
examination should be conducted and 
the written results of the 
examination added to the claims file. 
The report prepared must be typed.

f.	The clinician must consider any lay 
assertions from the Veteran presented 
at an examination in determining 
employability. 

4.	Thereafter, the RO should readjudicate 
the issue of entitlement to an increased 
initial rating in excess of 30 percent 
for the period of August 29, 2000 to July 
8, 2008.

a.	The RO must consider whether any 
staged ratings are applicable.

b.	The RO must consider whether any 
entitlement to TDIU can be found.

c.	If appropriate, the RO must refer 
this case to the Director, 
Compensation and Pension Service, for 
extraschedular consideration for any 
rating period for which a scheduler 
rating of 60 percent or higher is not 
warranted. See 38 C.F.R. §§ 3.321(b), 
4.16(b) (2009). 

5.	If the benefit sought remains denied, the 
RO must provide the Veteran and his 
counsel with a supplemental statement of 
the case and an appropriate period of 
time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


